                 Case 20-12456-JTD              Doc 646           Filed 12/02/20     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        )    Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )    Case No. 20-12456 (JTD)
                                                              )    Jointly Administered
                                      Debtors.                )
                                                              )    Ref. Docket No. 470


                    FIRST ORDER (I) AUTHORIZING DEBTORS
                 TO (A) REJECT CERTAIN UNEXPIRED LEASES OF
          NONRESIDENTIAL REAL PROPERTY AND (B) ABANDON PROPERTY
         IN CONNECTION THEREWITH AND (II) GRANTING RELATED RELIEF


                  Pursuant to and in accordance with the Order (I) Approving Procedures for

Rejecting Unexpired Leases of Nonresidential Real Property and (II) Granting Related Relief

[Docket No. 171] (the “Rejection Procedures Order”)2 entered in the above-captioned chapter 11

cases of RTI Holding Company, LLC and its debtor affiliates (collectively, the “Debtors”); and

the Debtors having properly filed with this Court and served on the Rejection Notice Parties a



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Rejection Procedures Order.


                                                          2
               Case 20-12456-JTD           Doc 646      Filed 12/02/20       Page 2 of 4



notice (the “Rejection Notice”) of their intent to reject certain unexpired leases identified on

Annex A hereto (the “Leases”); in accordance with the terms of the Rejection Procedures Order,

and such notice having been adequate and appropriate under the circumstances; and it appearing

that no other or further notice need be provided; and no timely objections having been filed to

the Rejection Notice; and the Court having found and determined that the relief requested is in

the best interests of the Debtors, their estates, their creditors, and all parties in interest, and after

due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT

                1.      The Leases are hereby rejected as set forth herein, effective as of the date

set forth for such Lease on Annex A, which shall not be (a) prior to the date of the Debtors’

unequivocal surrender of the leased premises via the delivery of the keys, key codes, and alarm

codes to the premises, as applicable, to the applicable lease counterparty, or, if not delivering

such keys and codes, providing notice that the landlord may re-let the premises; (b) except as

otherwise agreed by the Debtors and the applicable lease counterparty (the “Rejection Date”).

                2.      Any and all De Minimis Assets remaining at the leased premises as of the

applicable Rejection Date shall be deemed abandoned upon the Rejection Date without further

notice or order of the Court, free and clear of all liens, claims, interests, or other encumbrances.

Any landlord or other designee shall be free to dispose of any such items as of the Rejection Date

without notice or liability to any Debtor or non-Debtor third party and without further notice or

order of the Court and, to the extent applicable, the automatic stay is modified to allow such

disposition; provided that notwithstanding anything to the contrary in this Order, the Debtors are

not authorized hereunder to abandon, and are directed to remove, any (a) hazardous (as such



                                                    3
               Case 20-12456-JTD          Doc 646      Filed 12/02/20     Page 3 of 4



term is defined in federal, state, or local law, rule, regulation, or ordinance) materials, (b)

“personally identifiable information” (as such term is defined in section 101(41A) of the

Bankruptcy Code), or (c) business records that are necessary to conduct these chapter 11

proceedings and are not available elsewhere, at any premises subject to a nonresidential real

property lease or sublease. The rights, if any, of any landlord to file claims for the costs of

disposal of property or other damages in connection with the Debtors’ rejection of leases are

fully reserved, as are the rights of any party in interest to object to such claims.

               3.      Nothing contained in this Order is intended to be or shall be construed as

(a) an admission as to the validity of any claim against the Debtors; (b) a waiver of the Debtors’

or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

claim against the Debtors; or (c) a waiver of any claims or causes of action that may exist against

any creditor or interest holder.

               4.      Notwithstanding entry of this Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by any party.

               5.      Consistent with the limitations of section 362 of the Bankruptcy Code, and

any other applicable law, counterparties to the Leases are prohibited from setting off or

otherwise utilizing any amounts deposited by the Debtors with any of the counterparties to the

Leases as a security deposit or pursuant to another similar arrangement, or owed to the Debtors

by any of the counterparties under the Leases or other agreements between the same parties,

without further order of this Court.

               6.      The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.



                                                   4
                 Case 20-12456-JTD       Doc 646      Filed 12/02/20     Page 4 of 4



                 7.    Any proofs of claim for rejection damages or other related claims, if any,

asserted by counterparties to the Leases shall be filed on or before the later of (a) the claims bar

date established by the Court in these chapter 11 cases, if any, and (b) thirty (30) days after entry

of this Order.

                 8.    The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.




                                                          JOHN T. DORSEY
        Dated: December 2nd, 2020                         UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware


                                                  5
